Citation Nr: 0625214	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and her son



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in May 2000, served on active duty from 
April 1966 to February 1969.  The appellant is his surviving 
spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision in January 2003.  

In September 2005, the appellant had a hearing at the RO 
before the undersigned Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran died in May 2000 as the result of rapidly 
progressing metastatic adenocarcinoma with the primary site 
probably being gastric in origin.  

2.  The fatal adenocarcinoma is first shown to have been 
manifested many years after the veteran's period of active 
service.  

3.  The veteran is shown to have performed active duty in the 
Republic of Vietnam during the Vietnam era.  

4.  At the time of his death, the veteran is shown to have 
been suffering from diabetes mellitus that has been linked to 
the exposure to Agent Orange in the Republic of Vietnam.  

5.  The presumptively service-incurred diabetes mellitus is 
shown as likely as not to have contributed materially or 
substantially in producing the veteran's death despite the 
progressive impact of his cancer.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellius 
was subject to have been presumed to have been due to Agent 
Orange exposure that was incurred in connection with his 
service in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the appellant, 
the service-incurred diabetes mellitus contributed materially 
or substantially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in August 2001, the RO notified the 
appellant that in order to show service connection for the 
cause of the veteran's death, the evidence had to show 1) the 
cause of death; 2) an injury disease or other event in 
service; and 3) a relationship between the cause of death and 
the injury, disease, or event in service.  

The RO also notified the appellant of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate her claim; (2) the information and evidence that 
VA would seek to provide, such as service medical records; 
(3) the information and evidence that the appellant needed to 
provide, e.g., enough information so that the RO could obtain 
the records from the agency or person who had them; and (4) 
the need to furnish VA any other information or evidence in 
the appellant's possession that pertained to her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO stated, however, that it was ultimately the 
appellant's responsibility to make sure that it received all 
of the evidence necessary to support her claim.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  

The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) notified the appellant and 
her representative of the evidence which had been obtained in 
support of the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, i.e., 1) appellant status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

Where an element is omitted, the Board must consider whether 
such omission is prejudicial to the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Although the appellant was provided with notice of the type 
of information and evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death, she was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the cause of the veteran's death.  Such 
omissions, however, were not prejudicial to the appellant's 
case.

Where, as here, service connection for the cause of the 
veteran's death is denied, a disability rating or effective 
date is not assigned.  Consequently, the failure to provide 
the appellant with such information cannot be prejudicial and 
any further discussion on that matter is effectively moot. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  As such, there is no prejudice to the appellant 
due to a failure to assist her with the claim of service 
connection for the cause of the veteran's death.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

During the hearing before the undersigned Veterans Law Judge, 
the appellant and her son testified that the veteran's fatal 
adenocarcinoma was due to his exposure to Agent Orange in the 
Republic of Vietnam.  She also asserted that the diabetes 
mellitus hastened his death.  

After reviewing the claims file, the Board finds that the 
evidence to be in relative equipoise in showing that the 
veteran's diabetes mellitus as likely as not played a 
material or substantial role in producing his demise.  
Therefore, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is warranted.  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  However, it is not sufficient to show that it 
casually shared in producing death.  Rather, it must be shown 
that there was a causal connection.   38 C.F.R. § 3.312(c).  

In this case, the evidence on file consists of the veteran's 
service medical and personnel records; the death certificate; 
records from J. D. R., M.D.; records from Defiance Hospital, 
Inc. and The Toledo Hospital; and an expert opinion from a 
gastroenterologist at the VA medical facility.  

The evidence shows that the veteran was 53, when he died of 
rapidly progressing metastatic adenocarcinoma with probable 
primary site being gastric in nature.  However, this 
adenocarcinoma was not clinically identified until shortly 
before the veteran's death.  

By law, all veterans who served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975, are presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In addition, there listed various diseases, such as Type II 
diabetes mellitus and certain types of cancer, that are 
presumed to have been the result of such exposure.  A cancer 
or adenocarcinoma involving the gastrointestinal system is 
not among those enumerated diseases.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  

Thus, in this case, the veteran's diabetes mellitus would be 
presumed to have been due to Agent Orange exposure in 
connection with his demonstrated service in the Republic of 
Vietnam during the Vietnam era.  

In this regard, it should be noted that a presumption of 
service connection for a particular disability based on 
exposure to Agent Orange does not attach, unless specifically 
so determined by the Secretary of VA.  See 59 Fed. Reg. 341 
(1994); 61 Fed. Reg. 41,442 (1996); 64 Fed. Reg. 59,232 (Nov. 
2, 1999); and 67 Fed. Reg. 42,600 (June 24, 2002).  

However, that fact does not preclude the veteran from showing 
a direct link between a disability in question and Agent 
Orange exposure in service.  Combee v. Brown.  34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

In March 2003 and August 2004, the veteran's private 
physician noted that he had had diabetes mellitus and rapidly 
progressive metastatic adenocarcinoma with the probable 
gastric primary together with the retroperitoneal fibrosis.  

Following his review of the literature, the physician opined 
that the exposure to certain acids contained in Agent Orange 
resulted in an increased incidence of gastric carcinomas in 
general.  He also found it significant that the veteran had 
both diabetes mellitus and gastric carcinoma and concluded 
that it was at least as likely as not that the "fatal 
carcinoma was due to Agent Orange exposure."  

Significantly, the private physician also opined that the 
diabetes mellitus was a contributing factor in causing the 
veteran's death.  

On the other hand, in connection with a review of the record 
in response to a request for a medical opinion by the Board, 
a VA medical specialist acknowledged that, while there had 
been an increase in many atypical carcinomas in those exposed 
to Agent Orange, there was no evidence to associate gastric 
adenocarcinoma with such exposure.  

The VA medical specialist added that the veteran's diabetes 
mellitus could cause a possible affect response and 
complications of chemotherapy and healing of surgery, but 
noted that the veteran's illness was far enough advanced that 
he did not proceed along that route.  

Given that regulatory provisions referable to presumptive 
service connection based on Agent Orange exposure cannot be 
favorable applied in this case, the Board finds the 
preponderance of the evidence to be against the claim of 
service connection for the apparent gastric adenocarcinoma in 
this case.  

However, as the question of contributory causation, the Board 
finds the medical opinion in this case to be in relative 
equipoise in showing as likely as not that veteran's diabetes 
mellitus, which would be presumed to have been due to Agent 
Orange exposure in connection with actual service in the 
Republic of Vietnam during the Vietnam era, contributed 
materially or substantially in producing or causing his 
demise.  

Accordingly, by extending the benefit of the doubt to the 
appellant in this case, service connection for the cause of 
the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


